Citation Nr: 0828232	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain with degenerative changes.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Waco, Texas.

In a statements received in May 2004 and August 2004, the 
veteran reasonably raised a timely claim for an earlier 
effective date by asserting that his disability rating of 20 
percent for his service-connected lumbosacral strain should 
be effective July 1993; the effective date assigned by the RO 
in a November 2003 rating decision was September 2003.  Since 
this claim has not yet been adjudicated, this matter is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for hearing 
loss and tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's low back disability has been manifested by 
pain, radiating down the right hip during flare-ups, and 
stiffness; objective findings include some loss of motion due 
to pain.  Ankylosis and incapacitating episodes of 
intervertebral disc disease have not been shown.  


 CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003-5010, 5237, 5242, 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

A VA General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for 
Veterans Claims has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In this case, the veteran claims that his service-connected 
lumbosacral strain has increased in severity so as to warrant 
a disability rating in excess of 20 percent.  A higher than 
20 percent rating will be warranted when the objective 
medical evidence shows the following:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent);
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent);
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months (40 percent); or 
*	by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that a disability rating in 
excess of 20 percent is not warranted under the applicable 
regulations.  First, the Board finds that there is no basis 
for a higher rating based on forward flexion of the 
thoracolumbar spine.  Specifically, the September 2005 VA 
examination noted flexion to 90 degrees, which is 
anatomically normal.  

Some limitation of motion, however, was shown on most recent 
VA examination report of July 2006, which demonstrated 
forward flexion to 90 degrees but with pain noted at 60 
degrees.  Even considering the veteran's complaints of pain 
at 60 degrees, the ranges of motion do not demonstrate 
limitation of flexion to such an extent that would support a 
higher rating under this provision of the amended 
regulations.  As forward flexion is not limited to 30 degrees 
or less as required for the next higher disability rating, a 
rating in excess of 20 percent is not warranted.  

The Board has considered the veteran's range of motion as 
limited by additional factors, such as pain, stiffness, and 
fatigue.  In a November 2006 statement, he specifically 
complained of difficulty navigating stairs and getting in and 
out of vehicles.  Also, in the July 2006 VA examination, he 
reported pain on prolonged driving and sitting and stated 
that he experienced flare-ups, with stiffness and fatigue.  

However, the July 2006 VA examiner expressly described the 
veteran's functional impairment as mild.  Moreover, the 
examiner estimated, during acute flare-ups, flexion would be 
estimated at 70 degrees, signifying that the veteran 
possesses significant range of motion even during flare-ups.  
Significantly, the VA examiner opined that acute flare-ups of 
his back disability would result in only moderate functional 
impairment.  Therefore, even considering the veteran's 
subjective complaints of pain and occasional flare-ups, the 
evidence does not warrant a higher rating under DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Next, the evidence does not support a finding of favorable 
ankylosis of the entire thoracolumbar spine.  The September 
2005 VA examination revealed essentially normal range of 
motion, and a more recent examination in July 2006 also noted 
substantial range of motion of the thoracolumbar spine.  
Because ankylosis of the entire thoracolumbar spine has not 
been shown, there is no basis for a disability rating in 
excess of 20 percent.  

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  Although the veteran stated that he 
experienced difficulty getting out of bed in the mornings, 
there is no indication that bedrest was prescribed by a 
physician.  In both the September 2005 and July 2006 VA 
examinations, he specifically denied having any periods of 
incapacitation during the previous year.  Therefore, the 
Board finds that there is no basis for a higher rating for 
intervertebral disc syndrome pursuant to this provision.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  

The Board finds that there is no basis for a separate 
compensable rating for neurological involvement attributable 
to the veteran's thoracolumbar spine disability.  Although 
the July 2006 VA examination revealed subjective findings of 
decreased sensation in the right thigh, tendon reflexes were 
reported as normal, with no abnormal sensation or balance 
problems and negative findings for the Romberg sign.  Also, 
in the most recent July 2006 VA examination, the examiner 
noted only some sensory deficit in the right thigh and found 
that the lateral leg-lift test revealed negative results. 

Further, strength in the lower extremities was noted as 5/5 
bilaterally, and an August 2005 VA treatment report revealed 
"no abnormal sensation or [] balance problem."  Moreover, 
no sensory or motor deficit was noted in March 2006, and no 
acute deficits were noted in August 2006.  Therefore, there 
is no basis on which combining the veteran's orthopedic and 
neurological manifestations would result in a higher rating, 
and a disability rating in excess of 20 percent is not 
warranted.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the September 2005 VA examination indicated 
that the veteran did not have a history of hospitalization; 
thus, the evidence not demonstrate that frequent periods of 
hospitalization required for an extra-schedular rating under 
38 C.F.R. § 3.321.  

Further, the preponderance of the evidence of record 
indicates that he is not prohibited from seeking gainful 
employment due to his lumbrosacral strain with degenerative 
changes.  The Board acknowledges the veteran's statement of 
November 2006, in which he indicated that he could not go to 
work on a consistent basis any more and had to resign his 
job.  

Although he stressed in his November 2006 statement that he 
was unable to drive the long distances required in order to 
perform contracting work and that sitting over long periods 
of time give him numbing and leg cramps, the objective 
medical evidence does not demonstrate that his low-back 
condition caused marked interference with employment.  

As stated above, the July 2006 VA examiner described the 
veteran's functional impairment as mild, with moderate 
impairment possible during flare-ups.  Importantly, even 
during flare-ups, it was noted that he would have flexion 
ability to 70 degrees, and the specifically opined that his 
complaints of right-leg cramps are likely secondary to his 
deep vein thrombosis.  

Also, there is inconsistent evidence of record regarding the 
veteran's retirement.  In the July 2006 VA examination, it 
was reported that he was able to consistently perform his 
duties as a psychologist on a part-time only basis, and he 
specifically denied losing any time from work in the last 12 
months.  However, in an earlier September 2005 VA exam, he 
stated that he was retired and that he stopped working in 
2004.  In this examination, he also indicated that he was 
able to play racquetball until he injured his Achilles tendon 
and tore his left shoulder rotator cuff approximately a year 
and a half prior to the examination.  

Given the inconsistent histories reported by the veteran, the 
Board finds his November 2006 statements to lack credibility 
and finds the objective medical findings of record to be more 
probative.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997).  For these reasons, the Board finds that the 
weight of the evidence indicates that his lumbosacral strain 
has not caused marked interference with employment beyond 
that already contemplated by the rating criteria.  

Therefore, in the absence of such factors such as frequent 
hospitalization and marked interference of employment, the 
Board finds that the requirements for an extraschedular 
evaluation for his thoracolumbar spine disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Moreover, the scheduler rating criteria for thoracolumbar 
disabilities contemplate limitation of motion with and 
without pain.  The rating criteria specifically contemplate 
spine limitation of motion due to pain, radiating pain, 
stiffness, and aching.  Hence, referral for assignment of an 
extra-schedular evaluation is not warranted in this case.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 20 percent for a lumbosacral strain, the 
Board is unable to grant the benefits sought.  The Board 
finds that his symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  
 
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

The Board acknowledges that the VCAA letter sent to the 
veteran in June 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

Specifically, a September 2006 statement of the case (SOC) 
was sent to the veteran, informing him of the specific rating 
criteria used for the evaluation of his claim.  The SOC 
advised him of the rating considerations of 38 C.F.R. § 4.1, 
explaining that the percentage ratings assigned are based 
upon the average impairment capacity resulting from injuries 
and diseases and their residual conditions in civil 
occupations, and of 38 C.F.R. § 4.10, describing the 
evaluation of a disability based on the ability to function 
in daily life and employment.  The September 2006 SOC also 
presented him with the correct diagnostic codes used to 
evaluate his disability.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating.  Therefore, he can be expected to understand what was 
needed to support his claim for increased rating.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  Specifically, during the VA examination in 
September 2005, he discussed the signs and symptoms of his 
disability, with particular emphasis on the impact that the 
disability has on his daily life and participating in 
activities, such as exercise, sports, chores, bathing, 
dressing and grooming.  

Also, in a July 2005 examination, he describes experiencing 
increased pain when navigating stairs and driving or sitting 
for prolonged periods of time.  A September 2005 statement 
was also submitted by his wife, describing the difficulties 
faced by the veteran when walking short distances and 
sleeping.  These statements demonstrate his actual knowledge 
in understanding of the information necessary to support his 
claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO has obtained VA treatment 
records and service records, and the veteran submitted 
private treatment records and statements in support of his 
claim.  Additionally, specific VA medical opinions pertinent 
to the issue on appeal were obtained in September 2005, and 
July 2006.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  Significantly, he has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 20 percent for a lumbosacral 
strain with degenerative changes is denied.


REMAND

Further development is warranted as certain action requested 
in the November 2000 Board of Veterans' Appeals (Board) 
remand has not been performed in full.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).

In the November 2000 remand, the Board noted that the remand 
was the first time that the veteran had been notified that a 
timely substantive appeal may not have been filed with 
respect to the denial of his claims of entitlement to service 
connection for hearing loss and tinnitus.  

The Board explained, "[t]he veteran has not been afforded an 
opportunity to present evidence or argument on this question, 
nor has he been provided a SOC or supplemental SOC (SSOC) 
with respect to the timeliness of his appeal. Consequently, 
the Board is remanding the matter to the RO to avoid the 
possibility of prejudice.  38 C.F.R. § 19.9 (2000)."

The Board specifically requested that the veteran be sent a 
SSOC "which contains a summary of the pertinent facts and 
the laws and regulations applicable to the timeliness of 
appeal with appropriate citations.  The veteran should be 
informed of his right to request a hearing on the matter if 
he so desires."  

Although the RO sent a January 2001 letter to the veteran 
advising him that his VA Form 9 was not timely, this letter 
did not provide him with the applicable laws and regulations 
or advise him of his right to request a hearing on the 
matter.  Therefore, the January 2001 letter did not satisfy 
the Board's remand request of November 2000 for an SSOC 
regarding the timeliness of his appeal.  To date, the 
requested action has not been performed.

The November 2000 remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The U.S. Court of Appeals for Veterans 
Claims has addressed this issue in Stegall v. West, 11 Vet. 
App. 268 (1998), wherein it states the where the remand 
orders of the Board are not fully implemented, the Board 
itself errs in failing to insure compliance.  Therefore, 
compliance with the Board's earlier remand is required. 

Accordingly, the case is REMANDED for the following action:

In accordance with the November 2000 
Board remand, the veteran should be 
provided with a supplemental statement of 
the case (SSOC) "which contains a 
summary of the pertinent facts and the 
laws and regulations applicable to the 
timeliness of appeal with appropriate 
citations.  The veteran should be 
informed of his right to request a 
hearing on the matter if he so desires."  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


